Citation Nr: 0030617	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1971.  The record shows that the veteran served in the 
Republic of Vietnam, in DaNang, from May 1970 to March 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's DD 214 Form indicates that the veteran 
received a Republic of Vietnam Campaign Medal with device and 
a Republic of Vietnam Service Medal with one star.

3.  The veteran's service personnel records indicate that the 
veteran was an auto mechanic and that he participated in 
Operation DaNang from May 1970 to March 1971.

4.  The record contains multiple current diagnoses of PTSD 
based upon the veteran's service in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (2000).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999)


II.  Factual Background

The veteran's service records indicate that the veteran has a 
Republic of Vietnam Campaign Medal with device and a Republic 
of Vietnam Service Medal with one star.  His military 
occupational specialty was an auto mechanic, and he 
participated in Operation DaNang from May 1970 to March 1971.

A July 1992 VA Evaluation of PTSD notes that the veteran 
experienced mild combat exposure, including fire from small 
arms and repeated rocket and mortar attacks while running 
convoys north of the veteran's base camp.  This evaluation 
also notes that the veteran's main objective was to keep the 
convoys moving.  He was to clear broken-down and mined 
vehicles from the roadway, and periodically, the veteran also 
rotated into guard duty and patrol.  It was noted that the 
veteran witnessed traumatic injury to other soldiers and that 
he was exposed to excessive violence and brutality directed 
toward prisoners of war.  The veteran stated that his first 
day in country, he had been put on watch without flack 
equipment, as a joke.  Subsequent to assessment, it was noted 
that the veteran had endured mild combat exposure and 
multiple distressing and traumatic experiences.  It was also 
noted that the veteran had had symptoms of PTSD since his 
service in Vietnam, but he had coped with and defended 
against intrusive PTSD symptoms, in part with excessive work 
and alcohol.  The recorded diagnoses were PTSD and alcohol 
dependence.

A November 1993 VA Social and Industrial Survey reflects the 
various service awards presented to the veteran and notes 
that the veteran served in Vietnam from 1970 to 1971.  It was 
also noted that the veteran had been a mechanic and wrecker 
driver while in Vietnam.  His primary responsibility had been 
to keep the convoy moving.  The veteran was routinely exposed 
to severely injured soldiers and mangled vehicles and 
equipment.  The veteran's job was to clear broken-down and 
mined vehicles from the roadways, and periodically, he was 
rotated into guard duty and patrol.  The veteran stated that 
he had personally removed severely injured soldiers from 
wrecked vehicles.  The veteran also stated that he had been 
exposed to fire from small firearms and repeated mortar and 
rocket attacks while running convoys.  Subsequent to 
assessment, it was noted that the veteran, while in Vietnam, 
had been repeatedly exposed to distressing and traumatic 
experiences while clearing the roads and keeping the convoys 
moving.  

A January 1994 VA psychological evaluation (one of the 
veteran's progress notes from the Walla Walla VA Medical 
Center) indicates that the veteran definitely fit the 
criteria for a diagnosis of PTSD.

The veteran was admitted to the Palo Alto VA Medical Center 
for intensive treatment of his PTSD from May 1994 to 
September 1994.

A June 1994 VA PTSD Sleep Lab assessment found the veteran's 
sleep consistent with the profile usually seen in PTSD sleep 
research subjects.

A June 1994 VA Psychological Assessment indicates that the 
veteran's interview data are consistent with DSM-III-R 
diagnosis of PTSD.

VA records dated in September 1994 show that the veteran 
participated in the War Trauma Focus Group.

At his RO hearing (conducted in March 1995), the veteran 
testified that his military occupational specialty had been 
mechanic and wrecker driver.  (Transcript (T.) at 2).  The 
veteran also testified that when he first arrived in Vietnam, 
he had not been given any flack gear, ammunition, or a 
weapon.  (T. at 3).  This had been done as a joke.  Id.  The 
veteran stated that several times when he would go out and 
get wrecked vehicles, he had seen people who had lost their 
legs.  (T. at 5).  He had been there when the corpsmen 
removed the injured from their vehicles.  (T. at 5-6).  When 
asked if he had received sniper fire while trying to do is 
job, the veteran stated that he had seen a lot.  (T. at 6).  
The veteran testified that he had also stood guard around the 
perimeter while in Vietnam.  (T. at 7).

III.  Analysis

Upon review of the evidence of record, the Board finds that 
there is a current diagnosis of PTSD (indeed, multiple 
diagnoses of PTSD) and that there is medical link between the 
veteran's symptomatology (his PTSD) and his service in 
Vietnam.  As such, the Board must focus its consideration on 
whether the record contains credible supporting evidence that 
the veteran's claimed in-service stressors actually occurred.  
In this regard, the Board concludes that it does and that the 
veteran's claim must be allowed.

Specifically, the record indicates that the veteran received 
the Republic of Vietnam Campaign Medal with device and a 
Republic of Vietnam Service Medal with one star and that he 
participated in Operation DaNang from May 1970 to march 1971.  
While these are not conclusive evidence of the claimed in-
service stressors, see 38 C.F.R. § 3.304(f), the Board is 
struck by the consistency of the veteran's reported service 
history as to his duties surrounding clearing broken-down and 
mined vehicles from the roadways, which involved seeing 
injured soldiers, and his reports of periodically being 
rotated into guard duty and patrol.  The Board is also struck 
by the absolute lack of any evidence contrary to the 
veteran's claim. 

Moreover, the Board finds the veteran's reported experiences, 
his in-service stressors, to be consistent with conditions 
recognized to have existed in Vietnam.  In this respect, the 
Board stresses previous statements by the Environmental 
Support Group, now the U.S. Armed Services Center for Unit 
Records Research (CURR), that all U.S. institutions were 
within range of enemy rockets and that most were within 
mortar range and that it was uncommon for a veteran to have 
served in Vietnam without having been rocketed or mortared.  
See Cohen v. Brown, supra.  Also, convoys on main U.S. supply 
routes were subject to sniper attacks.  Id.  In effect, a 
PTSD claim must be put in the context of the personal 
involvement of the veteran.  Id.  In this respect, the Board 
finds nothing in the record to contradict the veteran's 
personal involvement, as claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, absent 
evidence contrary to the veteran's reported in-service 
stressors and given the current diagnosis of PTSD due to the 
veteran's war experiences, the Board concludes that the 
veteran is entitled to service connection for his PTSD.



ORDER

Service connection for PTSD is granted.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 6 -


